id office uilc cca_2010082308323537 ---------- number release date from ------------------- sent monday date am to ---------------- cc ---------------------------------------- subject re extension of assessment statute in tefra-related matter i assume that the father signed the i assume that the father and son did not sign their own the extensions are valid based on several alternative grounds agreements as president of the s corp tmp separate partner-level form sec_872 first from your description it sounds like the corporation was suspended rather than finally dissolved since they continued to exist at least for wind up purposes and can be reinstated presumably retroactive to the beginning of the year period in two of the cases cited below this did not terminate the corporations authority secondly the partners will likely be estopped from contesting the extensions since they represented the s corp as tmp and did not inform the government of its possible termination third if the s_corporation did not exist the father would be treated as a direct manager general_partner of the tefra entity entitled to extend the statute under state law see cambridge v commissioner fourth the father at least had authority to extend the statute for himself even if he was not an officer of the tmp or a general_partner for the above arguments generally see transpac drilling tcmemo_1994_26 consolidated v commissioner t c memo georgetown petroleum v commissioner tcmemo_1994_13
